DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1-6 and 8-16 are pending. Claims 11-15 are withdrawn. Claims 1-6, 8-10 and 16 are presented for examination.

Response to Arguments
Initially, it is noted that applicant’s amendments and revised Figures have overcome the previous objections to the drawings and the 35 U.S.C. 112(b) rejections.
Applicant's arguments filed 12/18/2020, with respect to the prior art rejections, have been fully considered but they are not persuasive. The applicant argues that the prior art does not anticipate the microparticles having a density of 0.61 g/cm3 to 2.1 g/cm3 and the density of the microparticles is greater than the density of the solvent. In particular, the applicant argues that Keum fails to disclose each and every element as arranged in the claim since Keum teaches silica and PMMA as non-limiting examples of microparticles and methanol as one of many potential solvents, such that it would require picking and choosing to arrive at the claimed microparticle and solvent as recited in claim 1. 
However, the Examiner maintains that Keum anticipates the claims. Note that Keum teaches that generally the particle is PMMA (page 11) or silica. Additionally, Keum teaches 15 different solvents (page 10) of which the Examiner pointed to methanol to support that Keum 3 and the microparticle having a density greater than the density of the solvent based on the combinations disclosed by Keum. Thus, the rejections of record are maintained as presented below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-3, 5, 6, 8 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keum et al. (KR10-2010-0007441, reference is made to the translation provided by applicants).

	Regarding claims 1-3, 5, 6, 8 and 16, Keum teaches a method comprising: providing a flat base material (abstract), such as polyethylene terephthalate (page 7); eroding the flat base material with a partially erodible solvent (page 8) to provide a base material having a surface 3) having a particle diameter of 1-20 microns (page 11), a curable resin (page 9) and a solvent, which may be ethanol (page 10, note that ethanol has a density of 0.789 g/cm3); drying and curing the coated base material (page 12) to form a coating which will provide the microparticles dispersed in a fixed state on the base material. Keum teaches all the critical limitations of claims 1-3, 5, 6, 8 and 16; therefore, Keum anticipates the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
2.	Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keum.

	Regarding claims 9 and 10, Keum teaches all the limitations of claim 1, but fails to explicitly teach the coating thickness or the amount of the microparticles. First, Keum teaches providing a coating having a thickness overlapping the claimed range (page 12). Furthermore, overlapping ranges have been held as prima facie evidence of obviousness. Second, Keum fails to teach the amount of PMMA particles. However, the amount of PMMA particles is a result-effective variable as it will alter the amount of glare on the produced display (see Keum at page 11). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed range through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  

3.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keum in view of Kobayashi et al. (U.S. PGPUB No. 2004/0265602).

Regarding claim 4, Keum teaches all the limitations of claim 3, but fails to teach forming a conductive layer on the base material film as claimed. However, Kobayashi teaches forming a conductive layer on a base material film to be used in providing similar optical films including similar base materials and hardcoats (abstract and Figure 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a conductive layer on Keum’s base material film after the eroding step. One would have been motivated to make this modification as Kobayashi teaches that the conductive layer can be used to form a touch panel with improved durability and mechanical and electrical properties (0002).

Conclusion
	Claims 1-6 and 8-16 are pending.
	Claims 11-15 are withdrawn.
	Claims 1-6, 8-10 and 16 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







February 26, 2021Primary Examiner, Art Unit 1796